Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Corus Entertainment announces second quarter results << - Combined Radio and Television revenues up 1% for second quarter - Segment profit of $51.0 million, up 3% for second quarter >> TORONTO, April 8 /CNW/ - Corus Entertainment Inc. (TSX: CJR.B; NYSE: CJR) announced its second quarter financial results today. "We are proud to have delivered both revenue and segment profit growth in such challenging economic times," said John Cassaday, President and Chief Executive Officer, Corus Entertainment Inc. "Strong brands, superior programming, rigorous cost controls and multiple revenue streams helped offset the effects of a cyclically soft Canadian advertising market." << Second Quarter Results >> Consolidated revenues for the three months ended February 28, 2009 were $181.4 million, up 1% from $178.7 million last year. Consolidated segment profit was $51.0 million, up 3% from $49.7 million last year. Net income for the quarter was $29.0 million ($0.36 basic and diluted), compared to net income of $35.4 million ($0.42 basic and $0.41 diluted) last year. The current year's quarter was positively impacted by a gain of $7.2 million related to the disposition of a residential audio business, while the prior year's quarter benefited from $13.2 million in recoveries related to income tax changes. Removing the impact of these items results in adjusted basic earnings per share of $0.29 in the current year, and $0.26 in the prior year. Corus Television contributed quarterly revenues of $123.4 million, up 5% from $117.3 million last year, led by subscriber revenue growth of 12% and continued strong growth in advertising targeted to women. Quarterly segment profit increased to $47.5 million, up 7% from $44.2 million last year. Corus Radio revenues were $57.9 million, down 6% from $61.5 million last year. Segment profit was $7.1 million, down 31% from $10.3 million last year. << Year-to-Date Results >> Consolidated revenues for the six months ended February 28, 2009 were $398.1 million, up 1% from $393.6 million last year. Consolidated segment profit was $132.4 million, down 1% from $133.1 million last year. Net income for the six months was $69.7 million ($0.87 basic and $0.86 diluted), compared to net income of $74.8 million ($0.89 basic and $0.87 diluted) last year. Corus Television contributed six month revenues of $264.7 million, up 5% from $252.7 million last year. Segment profit increased to $111.8 million, up 4% from $107.8 million last year. Corus Radio revenues for the six months were $133.5 million, down 5% from $141.0 million last year. Segment profit was $29.1 million, down 19% from $35.8 million last year. Corus Entertainment Inc. reports in Canadian dollars. About Corus Entertainment Inc. Corus Entertainment Inc. is a Canadian-based media and entertainment company. Corus is a market leader in specialty television and radio with additional assets in pay television, advertising services, television broadcasting, children's book publishing and children's animation. The company's multimedia entertainment brands include YTV, Treehouse, W Network, CosmoTV, VIVA, Movie Central, HBO Canada, Nelvana, Kids Can Press and radio stations including CKNW, CKOI and Q107. Corus creates engaging branded entertainment experiences for its audiences across multiple platforms. A publicly traded company, Corus is listed on the Toronto (CJR.B) and New York (CJR) exchanges. Experience Corus on the web at www.corusent.com. The unaudited consolidated financial statements and accompanying notes for the quarter ended February 28, 2009 and Management's Discussion and Analysis are available on the Company's website www.corusent.com in the Investor Relations section. A conference call with Corus senior management is scheduled for April 8, 2009 at 9 a.m. ET/8 a.m. CT/7 a.m. MT/6 a.m. PT. While this call is directed at analysts and investors, members of the media are welcome to listen in. The dial-in number for the conference call is 1-866-322-2356 (toll-free North America) or 416-640-3405 (local or international). The pass code for this call is: 3654143. PowerPoint slides for the call will be posted at 8:45 a.m. ET on April 8, 2009 and can be found on the Corus Entertainment website www.corusent.com in the Investor Relations section. This statement contains forward-looking information and should be read subject to the following cautionary language: To the extent any statements made in this report contain information that is not historical, these statements are forward-looking statements and may be forward-looking information within the meaning of applicable securities laws (collectively, "forward-looking statements"). These forward-looking statements related to, among other things, our objectives, goals, strategies, intentions, plans, estimates and outlook, including advertising, program, merchandise and subscription revenues, operating costs and tariffs, taxes and fees, and can generally be identified by the use of the words such as "believe", "anticipate", "expect", "intend", "plan", "will", "may" and other similar expressions. In addition, any statements that refer to expectations, projections or other characterizations of future events or circumstances are forward-looking statements. Although Corus believes that the expectations reflected in such forward-looking statements are reasonable, such statements involve risks and uncertainties and undue reliance should not be placed on such statements. Certain material factors or assumptions are applied in making forward-looking statements, including without limitation factors and assumptions regarding advertising, program, merchandise and subscription revenues, operating costs and tariffs, taxes and fees and actual results may differ materially from those expressed or implied in such statements.
